Opinion by
Walker, J.
It was stipulated at the trial that the exhibit received in evidence is composed of straw in its natural state, and not the separated fibers thereof. The exhibit consists of a flat container of straw, approximatély 6% inches from the opening to the bottom, and about 10 inches wide. It has a separate cover measuring approximately 6 by 11 inches which fits over the container and covers the opening. The article resembles a woman’s handbag. On the record presented the bags in question were held properly classified at 50 percent under paragraph 411.